Exhibit 10.1
SEPARATION AND RELEASE AND TRANSITIONAL SERVICES AGREEMENT
 
I, Hans Bishop, understand and agree that all aspects of my employment at
Dendreon Corporation (the "Company") will cease effective September 30,
2011 (“Termination Date”).   The Company agrees that as of the Termination Date,
the termination is pursuant to Section 6.2(a) of my Executive Employment
Agreement effective as of May 26, 2010 (“Employment Agreement”).  On the first
regular payday following the Termination Date, I will receive or received a lump
sum payment equivalent to:  (i) any portion of my current Base Salary earned but
not yet paid as of the Termination Date, (ii) any accrued unused vacation as of
the Termination Date, each less required withholdings, and (iii) any unpaid
reimbursable expenses that have been properly submitted to the Company.
 
1. Severance Pay and Benefits.  If I choose to sign and not revoke this
Separation and Release and Transitional Services Agreement (“Agreement”), then
following the expiration of such revocation period and/or within 60 days
following the Termination Date or submission of applicable invoice (as described
below), the Company will provide me with the following severance pay and other
benefits:
 
(a) a lump-sum severance payment of nine (9) months of my current Base Salary
pursuant to Section 6.2(a)(i) of my Employment Agreement and less required
withholdings;
 
(b) a lump-sum severance payment equal to seventy five percent (75%) of my
target Annual Bonus pursuant to Section 6.2(a)(ii) of my Employment Agreement
and less required withholdings;
 
(c) upon delivery to the Company of an itemized invoice for such services,
reasonable costs not to exceed $10,000 for: (i) moving expenses, and (ii)
outplacement services provided through a vendor selected by the Company in its
sole discretion, provided that in each case such costs are incurred by me within
six months of the Termination Date; and
 
(d) reimbursement by the Company for the cost (on an after-tax basis) of
continuation of all medical and dental benefits in effect on the Termination
Date, for a period of eighteen (18) months following the Termination Date, or
until I am eligible to receive comparable medical and dental benefits from
another employer, provided that I:  (i) timely elect the continuation of group
health plan benefits under COBRA, (ii) make a payment to the Company in an
amount equal to the monthly premium payments (both the employee and employer
portions) required to maintain such coverage, and (iii) seek reimbursement in
accordance with Section 6.2(c) of the Employment Agreement; and
 
(e) full accelerated vesting of any and all unvested stock options, restricted
stock units and restricted stock grants I hold, which must exercise and/or
buy-sell pursuant to the terms of the grant agreements and consistent with my
responsibilities as a former Section 16 officer of the Company; with the
exception that I hereby waive my right under Section 6.2(c)(v) of the Employment
Agreement to the accelerated vesting of 50% of the performance shares restricted
stock grant I received on December 7, 2010.
 
I understand that I am not entitled to the Severance Pay and Benefits unless I
sign this Agreement and it becomes effective.
 
2. Consulting Services and Cooperation.   Between October 1, 2011 and December
31, 2011, the Company will pay me a consulting stipend of $5,000 per month, in
arrears, for up to 10 hours of my time per month, as may be reasonably
requested.  I understand that payments under this Section 2 will be paid
pursuant to an IRS Form 1099, for which I will provide an IRS Form W-9, and I
agree to be
 
 
1

--------------------------------------------------------------------------------

 
 
solely responsible for all tax treatment associated with such payments.  I
further understand that any services I provide following my Termination Date
will in no way extend or renew my employment status with the Company, and will
not affect or toll the time periods for any rights or obligations triggered by
my separation from employment, including but not limited to the period for
exercising my stock options following my Termination Date. In addition, I agree
to continue to make myself available to and to cooperate with the Company in any
internal investigation or administrative, regulatory, criminal, or legal
investigation or proceeding.  I understand and agree that my cooperation
includes, but is not limited to, making myself available to the Company upon
reasonable notice for interviews and factual investigations; appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process; volunteering to the Company pertinent information,
solicited input or advice; and turning over all relevant documents which are or
may come into my possession.  (In the context of legal or regulatory proceedings
or investigations, the term “cooperation” does not mean that I must provide
information that is favorable to the Company; it means only that I will provide
information within my knowledge and possession upon request of the Company).  In
seeking my cooperation, the Company shall take into account my other personal
and business obligations.
 
3. No Additional Payments or Benefits.  I acknowledge that upon receipt of my
regular salary and benefits through my Termination Date, and any accrued and
unused vacation pay, I have or will have received all salary, wages, bonuses,
commissions, incentives, benefits or other compensation due to me for services
rendered to and duties performed for the Company, and that the Severance Pay and
Benefits set forth above is in excess of anything owed to me by the Company.  I
further specifically acknowledge that the Company has granted to me all leave
rights to which I believe I am entitled and that my leave rights under the
Family and Medical Leave Act and other applicable laws and the Company’s
policies have been fully respected and honored by the Company.  I understand
that my rights under COBRA shall be the same as any other terminating employee,
with the exception that the Company will pay my health insurance premiums under
the terms set forth above.
 
4. Release.   In exchange for the consideration provided to me by this
Agreement, which consideration I am not otherwise entitled to receive, I
generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns, (in their
representative capacity only) (collectively the “Released Parties”), from any
and all claims, liabilities, obligations, damages, losses, or causes of action
of any kind or nature whatsoever, accrued or un-accrued, known or unknown, which
I have or may have against the Released Parties, through the date of this
Agreement.  This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance or separation pay, fringe benefits, stock,
stock options, or any other ownership interests in the Company; (3) all claims
for breach of contract, wrongful termination, and breach of the implied covenant
of good faith and fair dealing (if any); (4) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (5) all federal, state, and local statutory and common law claims,
including but not limited to claims for discrimination, harassment, retaliation,
wages, attorneys’ fees and costs, or other claims arising under the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act and the Equal Pay
Act, 29 U.S.C. § 201 et seq.; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq.; the Employee Retirement Income Security Act,
as amended, 29 U.S.C. § 1001 et seq.; the Age Discrimination in Employment Act
of 1967, 29 U.S.C. § 621 et seq.; the Washington Law Against
 
 
2

--------------------------------------------------------------------------------

 
 
Discrimination, RCW 49.60 et seq.; the Washington Minimum Wage Act, RCW 49.46 et
seq., RCW 49.48 et seq. and RCW 49.52 et seq.; the Washington Industrial Welfare
Act, RCW 49.12 et seq.; the Washington Industrial Insurance Act, RCW Chapter 51;
federal and Washington state regulations pertaining to the above-referenced
statutes; or any other federal, state or local statute, ordinance, regulation,
or common law claim based on disability, age, or any other protected category.
 
The above-cited claims are examples, not a complete list, of the released
claims, as it is my intent that I release any and all claims of whatever kind or
nature, except those that cannot be waived by law, in exchange for the
consideration set forth above.  I realize that this constitutes a full and final
settlement of any and all such claims.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended ("ADEA").  I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled.  I have been advised by this writing, as required by the
ADEA that:  (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this Agreement; (c) pursuant to Section 6.5(a) of my Employment
Agreement, I have sixty (60)  days within which to consider this Agreement
(although I may choose to voluntarily execute this Agreement earlier); (d) I
have seven (7) days following the execution of this Agreement to revoke it; (e)
this Agreement will not be effective or enforceable if revoked within the seven
(7) day time period; and (f) this Agreement will not be effective or enforceable
until the date on which the revocation period has expired, which will be the
eighth day after this Agreement has been signed and executed both by me and by
the Company ("Effective Date").  I understand that nothing in this Agreement
prevents or precludes me from: (i) filing an administrative charge with a
government agency, although I expressly waive and forgo any monetary recovery or
other payments in connection with such filing; or (ii) challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law.
 
For the sake of clarity and to avoid any interpretation to the contrary, it is
understood that I will continue to be indemnified by the Company and covered by
the Company’s directors and officers’ insurance policy with respect to claims
that arise as a result of my employment with or the services I provided at the
request of the Company.  Furthermore, the Indemnification Agreement between me
and the Company, dated January 4, 2010 (the “Indemnification Agreement”) shall
survive the termination of my employment with the Company.
 
5. Non-Disparagement.  In further exchange for the consideration provided to me
by this Agreement, which consideration I am not otherwise entitled to receive, I
agree that henceforth I will not make or publish any statement (orally, in
writing, or in any other form) that is disparaging, false, or detrimental to the
Company, its products, services, affairs, or operations, or its past or present
directors, officers, shareholders, employees, partners or agents, except in
relation to an administrative, regulatory, criminal or legal investigation or
proceeding.  The Company will report to me any actions or statements that are
attributed to me that the Company believes are disparaging, false or
detrimental.  In addition, the Company agrees that it and its directors and
officers will not make or publish any statement (orally, in writing, or in any
other form) that is disparaging, false, or detrimental to me, personally or
professionally, except in relation to an administrative, regulatory, criminal or
legal investigation or proceeding.  I will report to the Company any actions or
statements that are attributed to the Company that I believe are disparaging,
false or detrimental.
 
 
3

--------------------------------------------------------------------------------

 
 
6. Damages for Breach.  I acknowledge that the obligations of the
non-disparagement, confidentiality, and cooperation sections set forth above are
mutual as described by their terms, and in any event are material parts of the
consideration and inducement to the Company to provide the Severance Pay and
Benefits set forth herein.  Further, I and the Company agree that the harm to me
or the Company from any breach of the obligations of those provisions may be
wholly or partially irreparable, and I and the Company agree that such
obligations may be enforced by injunctive relief and other appropriate remedies,
as well as by damages.
 
7. Non-Admission.  This Agreement is not an admission by me or the Company that
either party or any of the Company’s employees has violated any law or failed to
fulfill any duty to the other.
 
8. Continuing Obligations.  Pursuant to Section 9.6 of my Employment Agreement,
the Company and I each acknowledge their continuing obligations under Section 6
(“Separation of Employee’s Employment), Section 7 (“Confidentiality; Agreement
Not to Compete”), Section 8 (“Legal Fees and Expenses”), and Section 9 (“General
Provisions”) of my Employment Agreement and the surviving provisions of which
are incorporated by reference herein.  I also acknowledge my continuing
obligations under my Employee Inventions and Confidentiality Agreement and which
is incorporated by reference herein.  I understand that among other things, I
must not use or disclose any confidential or proprietary information of the
Company, and I must immediately return all Company property and documents
(including all embodiments of proprietary information) and all copies in my
possession or control.
 
9. Entire Agreement.  This Agreement (including the surviving portions of my
Employment Agreement and the obligations of my Employee Inventions and
Confidentiality Agreement) and the Indemnification Agreement contains the entire
understanding of the parties with respect to the subject matter covered, and I
am not relying on any promise or representation by the Company that is not
expressly stated in this Agreement. I acknowledge that this Agreement supersedes
all prior or contemporaneous understandings (with the exception of the surviving
portions of my Employment Agreement and the obligations of my Employee
Inventions and Confidentiality Agreement, which continue to have full force and
effect, are incorporated into this Agreement, and are not superseded).  This
Agreement may only be amended in a written instrument signed by both parties and
shall be governed by the laws of the State of Washington.  Each party warrants,
acknowledges, and agrees that they are the true parties in interest, and fully
authorized to execute this Agreement.
 
10. Knowing and Voluntary Agreement.  I understand that I may consult with an
attorney of my own choosing prior to signing this Agreement.  By my signature, I
acknowledge that I have carefully read and fully understand all of the
provisions of this Agreement, and that I am voluntarily entering into this
Agreement.
 
PLEASE READ CAREFULLY.  THIS IS A VOLUNTARY RELEASE THAT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
 


I accept and agree to the terms and conditions stated above:
 
 
4

--------------------------------------------------------------------------------

 
 


September 7, 2011                                               /s/
Hans Bishop       
Date                                                      Hans Bishop
 


 
September 7, 2011                                               /s/ Richard
J. Ranieri      
Date                                                      Dendreon Corporation
 
 
 
5
 

--------------------------------------------------------------------------------